Order entered September 22, 2015




                                          In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                   No. 05-15-01111-CV

                       IN RE BABU S. KALLUVILAYIL, Relator

               Original Proceeding from the Criminal District Court No. 1
                                 Dallas County, Texas
                          Trial Court Cause No. F-9100956-H

                                        ORDER
                     Before Justices Lang-Miers, Stoddart and Whitehill

       Based on the Court’s opinion of this date, we DISMISS the petition for writ of

mandamus. We ORDER relator to bear the costs of this original proceeding.


                                                   /s/   BILL WHITEHILL
                                                         JUSTICE